DETAILED ACTION

Response to Amendment
Examiner acknowledged that claims 1, 8, and 12 are independent claims. Examiner also acknowledged Applicant's amendments and arguments filed on 02/26/2021 are persuasive. Therefore, all claim objections and claim rejections stated in the most recent Office Action mailed 12/11/2020 are withdrawn. 

Election/Restriction
Claims 1, 8, and 12 are allowable as reasons stated in the Allowable Subject Matter session below. 
Because withdrawn claim 3 depends on independent claim 1, which is allowable (as reasons stated below), the restriction requirement among species, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
Note that the restriction requirement among species will NOT be withdrawn because claim 3 (previously withdrawn dependent claim) does not requires all the limitations of the allowable claim 1. Hence, claim 3 will NOT be rejoined even though the withdrawn claim 3 depends on independent claim 1, which is allowable.

Allowable Subject Matter
	Claims 1, 4, 6-9, and 11-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  



Claims 4 and 6-7 are allowable based on their dependency on claim 1. 

Instant independent claim 8 includes a hygromorphic element exposed to the source of compressed air, the hygromorphic element comprising a passive material coupled to a hygromorphic material to accentuate a reaction of the hygromorphic material to an increase in humidity; wherein the hygromorphic element changes shape in response to the increase in humidity in the air source, thereby changing an amount of light received by the light sensor from the light emitter, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 9 and 11 are allowable based on their dependency on claim 8. 

Instant independent claim 12 includes limiting the light value received through a change in shape of a hygromorphic element comprising a passive material coupled to a hygromorphic material to accentuate a In response to Office Action mailed December 11, 2020reaction of the hygromorphic material when the hygromorphic element is exposed to a relatively high humidity, in combination with the other recited method steps, was not reasonably found in the Prior Art.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861